Citation Nr: 1139785	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  03-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a right inguinal hernia repair on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to May 1967, and from May 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The Board denied the increased initial evaluation claims on appeal in an August 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2007 Joint Motion for Remand, the Court remanded the appeal to the Board.  

A March 2011 decision of the Board denied increased ratings on a schedular basis for the Veteran's service-connected meralgia paresthetica and residuals of a right inguinal hernia repair.  However, the Board remanded the issue of entitlement to an extraschedular rating for residuals of a right inguinal hernia repair for referral of the issue to the Director, Compensation and Pension Service, for extraschedular consideration.  That development having been accomplished, the appeal is returned to the Board for appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The residuals of the Veteran's right inguinal hernia repair do not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  



CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right inguinal hernia repair on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial disability evaluation assigned for the residuals of his right inguinal hernia repair following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking VA's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA examinations in this case in May 2002, April 2007, May 2007, and November 2009 to ascertain the severity of his symptoms.  The VA examinations were performed by examiners who had reviewed the medical history of the Veteran's inguinal hernia, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  VA has rated the residuals of the Veteran's right inguinal hernia repair as a scar and inguinal hernia.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2011); see also 38 C.F.R. § 4.118, Diagnostic Code 7338 (2011).  

Under Diagnostic Code 7338, a 10 percent rating is assigned for a postoperative recurrent inguinal hernia, which is readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 30 percent rating is assigned for a small, postoperative recurrent, or unoperated irremediable inguinal hernia, which is not well supported by truss, or not readily reducible.  A 60 percent rating, which is the maximum rating, is assigned for a large, postoperative, recurrent inguinal hernia, which is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id. 

The record shows that the Veteran underwent repair of a right inguinal hernia during service in July 1968.  A VA compensation examiner in May 2002 noted that the Veteran reported experiencing an irritating pain in the area of the hernia repair which was aggravated by standing, walking, and lifting.  In addition, he would get the pain with changes in the weather.  The pain was somewhat relieved by medication.  The Veteran indicated that the pain had been present for 30 years and that he had been offered surgery to have the nerve clipped.  But he preferred not to undergo any further surgery.  On examination, there was no recurrent hernia.  The hernia scar was well healed, and sensation around the scar was intact.  The Veteran indicated that the pain was right over the area of the scar.  A rating decision in June 2002 granted service connection for the disability and assigned a 10 percent rating under the provisions of Diagnostic Codes 7338-7804, effective February 27, 2002.  

A VA compensation examiner in March 2004 noted the Veteran's report of right anterolateral thigh paresthesias and feelings as if he were being hit with a red hot poker as well as some electrical pain, for the previous 10 to 15 years.  The examiner diagnosed meralgia paresthetica, or neuropathy of the lateral femoral cutaneous nerve, which was felt at least as likely as not to be due to the right inguinal hernia repair.  A rating decision in April 2004 granted service connection for meralgia paresthetica of the right thigh and assigned a 20 percent rating for that disability.  

A VA neurological examiner in April 2007 noted that the Veteran's right thigh pain was increasing.  The examination remained essentially normal, except for diminished sensation and allodynia, in the distribution of the lateral femoral cutaneous nerve.  The examiner stated that the Veteran reported that wearing a truss 

to support his groin helped the pain in his thigh.  Another VA compensation examiner in May 2007 noted the Veteran's report that he worked as an auctioneer, requiring him to be on his feet for prolonged periods of time, and that, after long periods of time, he would feel burning pain, similar to a rubber band snapping over the thigh.  The examiner recorded essentially normal findings regarding the hernia scar, which did not appear to limit function.  

The Veteran wrote in October 2009 that his right inguinal hernia disability caused him a lot of problems with working and daily normal life.  He stated that he wore a truss to support the repair and that, although the truss was uncomfortable to wear, it was necessary to achieve relief of the pain.  He indicated that, if he did not wear the truss, he would experience pain in lifting and walking any distance.  The Veteran added that the hernia repair had interfered with his being able to work.  

Another VA compensation examiner examined the Veteran in November 2009.  Again, the scar was noted not to be painful.  There was no evidence of skin breakdown, inflammation, or other abnormality of the area of the scar.  The examiner described the disability's impact on the Veteran's occupational activities as decreased mobility, pain, and problems with carrying and lifting, during which the Veteran wore a truss; however, the examiner noted that the Veteran had retired and was no longer working.  The only noted effect on the Veteran's daily activities was pain with bearing down for bowel movements.  

Although the Veteran has reported to recent VA examiners that he wears a truss when doing any lifting, post-service treatment records do not show that the Veteran has a recurrent hernia.  In fact, a VA compensation examiner in May 2002 specifically stated that there was no hernia.  Therefore, because the criteria of Diagnostic Code 7338 require a recurrent postoperative hernia for assignment of a compensable rating, a compensable rating is not warranted on that basis.  

Under the skin regulations in effect prior to August 30, 2002, a maximum 10 percent evaluation was to be assigned for a superficial scar that was tender and painful on objective examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

In addition, a superficial, poorly nourished scar, with repeated ulceration warranted a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Other scars were to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The skin regulations that became effective August 30, 2002, provide that scars that are not of the head, face, or neck and that are deep and nonlinear and measure an area or areas of at least six square inches but less than 12 square inches warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one with underlying soft tissue damage.  Id. at Note (1).  Superficial, nonlinear scars not of the head, face, or neck that measure an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  Unstable or painful scars of one or two in number warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Scars, including linear scars, and other effects of scars not considered in a rating provided under Diagnostic Codes 7800 through 7804, are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2002, prior to that regulatory change.  

Although a VA compensation examiner in May 2002 noted the Veteran's report of an irritating pain directly over the right inguinal scar, aggravated by standing, walking, and lifting, the scar was described by the examiner only as clean, dry, and intact.  

Another VA compensation examiner in May 2007 indicated that the hernia scar measured 3.9 x 0.3 centimeters.  The scar was slightly pigmented, but there was no change in the elevation of the scar.  It was not edematous or inflamed, and there was no keloid formation.  Further, the examiner stated that the scar did not appear to be limiting function.  No other skin changes were seen.  

On VA compensation examination in November 2009, the examiner recorded the Veteran's report that he developed pain in the area of the hernia repair within a few weeks after the surgery during service.  The Veteran stated that the pain had gotten progressively worse.  He indicated that the pain was worse with walking, standing, or running.  It was noted that the Veteran wore a truss when he did any lifting.  On examination, the scar was noted to be 0.5 x 13.0 centimeters.  The scar was not painful, had no sign of skin breakdown, and was not inflamed; there was no edema, and there was no keloid formation.  However, the scar was noted to be deep.  

Although the June 2002 rating decision assigned a 10 percent rating under Diagnostic Code 7804 in effect prior to August 30, 2002, on the basis that the hernia scar was tender, no examiner has stated that the hernia scar was tender or painful.  In fact, the November 2009 examiner specifically stated that the scar was not painful.  The 10 percent rating was apparently assigned, based on the Veteran's report of pain in the area of the scar.  

In the absence of medical evidence that the Veteran's right inguinal hernia scar is other than well-healed and non-painful or is due to a burn, a compensable rating is not warranted under Diagnostic Codes 7801, 7802, 7803, or 7804, in effect prior to August 30, 2002.  

Further, although the November 2009 VA examiner described the hernia scar as "deep," the examiner did not specifically indicate that there was any underlying soft tissue damage.  Moreover, no examiner has indicated that the scar covers at least six square inches.  Therefore, the criteria are not met for a compensable rating under Diagnostic Codes 7801 or 7802, in effect beginning August 30, 2002.  

Moreover, because the evidence shows that the hernia scar itself is not unstable and not painful, a compensable rating is also not warranted under Diagnostic Codes 7803 or 7804, in effect beginning August 30, 2002.  

Diagnostic Code 7805, in effect prior to August 30, 2002, provides for rating scars based on limitation of function of the affected part.  Further, Diagnostic Code 7805, in effect beginning August 30, 2002, provides for rating disabling effects of a scar not considered under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  Although the Veteran's complaints concern pain in the area of the hernia repair, particularly with walking, standing, running, or lifting, the Schedule does not provide an appropriate diagnostic code for evaluating limitation of function in this anatomical area.  Thus, a compensable rating is also not warranted under Diagnostic Code 7805, as in effect either prior to or beginning August 30, 2002.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

As discussed in the Board's March 2011 decision, the Veteran's reported symptoms that are not among the criteria of the Rating Schedule for evaluating a scar or 

residuals of a hernia repair.  Although the Veteran's complaints relate to limitation of function, they are not related directly to the scar, but rather to other manifestations resulting from the surgery itself.  

Accordingly, the Board's March 2011 decision remanded this issue for the RO to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b).  

In June 2011, VA's Director, Compensation Service, reviewed the Veteran's claims file and denied entitlement to a greater initial rating on an extraschedular basis.  VA's Compensation Service Director found that

[t]he evidence indicates the impact on the Veteran's occupational activities is he experiences pain with lifting and carrying and wears a truss when doing any lifting.  The evidence does not show that the Veteran has been unable to work due to his service-connected condition.  The Veteran's symptomatology does not present an exceptional or unusual disability picture.  There is no evidence that the service-connected condition warrants frequent hospitalization, nor does it render impractical the application of the rating schedular standards.  

As discussed above, the threshold question in determining whether an extraschedular rating is warranted is whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  As discussed in the Board's March 2011 decision, the current 20 percent rating for meralgia paresthetica is the 

maximum schedular rating allowed for impairment of the lateral femoral cutaneous nerve that is wholly sensory.  Further, the current 10 percent rating is the maximum schedular rating allowed for a painful scar.  In the absence of a recurrent hernia, a compensable schedular rating is not warranted on that basis.  

None of the cited schedular criteria contemplates the need to wear a truss for relief of pain or to render lifting more comfortable.  Further, none of the criteria specifically addresses additional pain on lifting or walking.  But there is no evidence that the disability has necessitated any hospitalization since the Veteran's separation from service.  The record indicates that the Veteran has now retired from his occupation as an auctioneer.  But he has stated that the job required prolonged standing, which would precipitate additional pain.  However, while the requirements of the Veteran's prior occupation may have aggravated his symptoms, there is no evidence that the Veteran's inguinal hernia residuals produced marked interference with his employment.  For instance, there is no evidence that the effects of the disability ever necessitated time off or even periods of rest in order for the Veteran's to continue working.  Nor is there any evidence that his employer made any concessions to the Veteran's work duties on account of the disability.  While each diagnostic code provides criteria for specific ratings, it is understood that the listed criteria may not include all possible symptoms or manifestations.  As noted above, an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  

Therefore, the Board finds that the residuals of the Veteran's inguinal hernia repair do not present such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an extraschedular rating for residuals of a right inguinal hernia repair.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

An increased rating for residuals of a right inguinal hernia repair on an extraschedular basis is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


